Case 2:19-cv-10048-JAK-AS Document50 Filed 10/26/20 Pagelofi1 Page ID #:548

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV19-10048 JAK (ASx) Date October 26, 2020
Title Student Debt Crisis v. Consumer Financial Protection Bureau, et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
V.R. Vallery Lisa Gonzalez
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Michael C. Martinez Bernard J. Barrett, Jr.
Proceedings: DEFENDANTS’ MOTION FOR DISMISSAL (DKT. #33)

The hearing on the motion is held telephonically. Counsel, the Court, and court staff all appear in that
manner. Recording or re-broadcasting of the proceedings is strictly prohibited. Counsel address the
Court. Counsel for Defendants is directed to lodge the January 31, 2020 Memorandum of
Understanding (the “MOU”) between the Consumer Financial Protection Bureau and the Department of
Education. Upon the filing of the MOU, the Motion will be taken UNDER SUBMISSION.

IT IS SO ORDERED.

48

Initials of Preparer vrv

 

Page 1 of 1
